Citation Nr: 1639489	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a cervical spine (neck) disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a May 2010 decision by the RO in Fargo, North Dakota that denied service connection for back pain.  In an August 2011 statement, the Veteran clarified that his claim for service connection for a back disability encompassed his entire spine, including the cervical spine and his shoulders.  

In the September 2011 statement of the case, and supplemental statements of the case, the RO characterized the issue on appeal as entitlement to service connection for back pain (to include upper, mid, lower, shoulders and neck).  In his November 2011 substantive appeal, the Veteran indicated that he wanted to appeal all of these issues.  In an April 2013 rating decision the RO denied entitlement to service connection for disabilities of the cervical spine and right and left shoulders, and a notice of disagreement was subsequently received from the Veteran as to these issues.  Although the RO did not adjudicate the claims for neck and shoulder disabilities in its May 2010 decision, it has thereafter treated these claims as if they are on appeal, and recently issued a rating decision as to these claims. See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009), in which the Court of Appeals for Veterans Claims (Court) stated that if VA treats an appeal as if it is timely filed, then a claimant is entitled to expect that VA means what it says.  According to a December 2014 Board decision, the Board found that all of these issues were in appellate status.  

This case also comes to the Board on appeal from a September 2011 rating decision that denied service connection for a left ankle disability.

A video conference hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

There are other issues that are not before the Board.  Although the Veteran filed a notice of disagreement with regard to an April 2011 rating decision that granted service connection and a noncompensable rating for posttraumatic stress disorder (PTSD), he withdrew his appeal as to this issue in October 2011, after this rating was increased. 38 C.F.R. § 20.204.  He did not submit a timely substantive appeal with regard to the May 2010 rating decision that denied service connection for bilateral hearing loss. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302. Finally, in a May 2012 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU), and the Veteran did not appeal this decision.  Hence, these issues are not in appellate status. 

In the December 2014 decision the Board denied entitlement to service connection for a bilateral shoulder disability and remanded the remaining claims on appeal.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in November 2015.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  There is no current diagnosis of a left ankle disability. 

2.  A current neck disability did not begin in service and there is no probative evidence of a medical nexus between a current neck disability and active service.

3.  A low back disability did not begin in service or within a year of active service and there is no probative evidence of a medical nexus between a low back disability and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated October 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran has submitted photographs of himself and another soldier wearing backpacks in Vietnam, and copies of a thesis and internet articles regarding injuries from backpacks.  The Veteran was afforded VA examinations in August 2011, March 2013, and May 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Pursuant to the December 2014 Board remand, additional VA treatment records were obtained and the Veteran was afforded a VA examination regarding his claimed ankle disability.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In this case, arthritis, is a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the Veteran's claimed back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he has current disabilities of the left ankle and the entire spine (including the cervical spine/neck) that are due to injuries incurred during a training parachute jump during service.  He alternatively contends that he incurred chronic disabilities of the back and neck due to carrying a very heavy backpack during his service as a combat medic in Vietnam, or as secondary to his claimed left ankle disability.

The Veteran's DD Form 214 shows that he had active service from September 1970 to March 1972, with Vietnam service from May 1971 to February 1972. His primary military occupational specialty was that of a medical specialist.  His awards included the combat medical badge and parachutist badge, and Bronze Star Medal.  He completed a medical corpsman course.

Left ankle disability

The Veteran has made conflicting statements regarding his claimed left ankle disability.  At his Board hearing, he stated that his left ankle bothered him ever since it was injured during service, and also that he had no current ankle problems.  He said that he sometimes had foot drop when his ankle became tired.  He has also stated that he can feel a difference between his right and left ankles.  

Service treatment records reflect that in March 1971, the Veteran was seen for a left ankle strain. A March 1971 X-ray study of the left ankle was negative. He was given an Ace wrap, and told to hold training for two days.

The Veteran was afforded a VA examination regarding his claimed left ankle disability in May 2015.  At that time the examiner observed the Veteran's reported in-service history of sustaining an ankle injury during training.  The Veteran also reported that he was walking funny in March of 1972 and denied any injuries since 1971.  Following review of the Veteran's claims file and examination, the examiner reported that there was no current diagnosis in relation to the Veteran's ankle pain.  He further stated that the Veteran has never been seen or evaluated for his left ankle since discharge and it has been 44 years since the injury.  He stated that there is no medical evidence that the Veteran was ever diagnosed with any chronic ankle issues.

In light of the above, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently has a left ankle disability.  There are no subsequent medical records that demonstrate a current left ankle disability.

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current hearing loss disability as defined by 38 C.F.R. § 3.385 at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A review of the record fails to show a current diagnosis of a left ankle disability.  The Board is cognizant of the Veteran's appellate assertions.  The Board acknowledges the Veteran's belief that his current left ankle symptoms are related to an injury in service and notes that he is capable of reporting his personal observations concerning his pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran himself has asserted that he has a left ankle disability that is related to service.  Although he has been shown to have had medical training as a medic during service, and post-service chiropractic training, the Board finds that his opinion is outweighed by the competent, credible, and highly probative medical opinion by the May 2015 VA medical examiner. The VA medical opinion is thorough, well-reasoned, detailed, and consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444 (2000).  The Veteran has not submitted any medical evidence to support his contentions or which establishes that, since filing his claim, he has a current left ankle disability.

For the reasons stated above, the Board finds that the Veteran does not have a left ankle disability.  Since there is no evidence of a current left ankle disability, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

Cervical spine and back disabilities

Because the outcome as to both service connection claims regarding the cervical spine and back involves the application of virtually similar law to identical facts, the Board will address these two issues together.

As stated above, the Veteran contends that he has a cervical spine and back disability which were incurred either during active duty or as a result of his claimed ankle disability.  Current records reflect diagnoses including intermittent muscle sprain involving the neck and degenerative disc disease changes and mild facet joint degenerative changes involving the lumbar spine.  

Service treatment records reflect that in a September 1970 report of medical history, the Veteran gave a history of a painful or "trick" shoulder or elbow, and back trouble. The reviewing examiner noted that the Veteran had fatigue pain of the left scapula.  On the September 1970 entrance medical examination, the Veteran's spine and upper extremities were listed as normal.  In March 1971, the Veteran was seen for complaints of bilateral nuchal (nape) tenderness after hyperextension of his neck in airborne training.  On examination, the neck was tender along the anterior aspect of both sternocleidomastoid muscles, and was otherwise negative.  The diagnostic impression was mild muscle strain, and he was released to resume training.  Subsequent service treatment records are negative for the claimed disabilities.  On the March 1972 separation medical examination, the Veteran's spine was listed as normal.  The report of this examination reflects that the Veteran wrote that he was in good health. 

The earliest post-service treatment for complaints of neck and back pain is shown in private chiropractic treatment records dated in the early 1990s, nearly two decades after service.

The Veteran was afforded a VA examination regarding his thoracolumbar spine in August 2011.  At that time, the x-rays showed degenerative disc disease changes and mild facet joint degenerative changes involving the lumbar spine.  The examiner opined that the Veteran's claimed lumbar spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner stated there was no evidence of complaints related to low back at the time of separation.  It was further noted that the Veteran had a hyperextension injury in 2005 and a fall from a ladder in 2007.  The examiner also noted that if the Veteran's current complaints of back pain were related to his service as a medic, the evidence in regards to treatment of this would be expected in the immediate separation period.  

The Veteran was afforded VA examination in March 2013 regarding his claimed neck disability.  On VA examination in March 2013, the Veteran reported that during service as a medic in Vietnam from the summer of 1971 until February of 1972 he regularly carried a backpack with supplies including food and other necessities that weighed about approximately 100 pounds.  He said he did not have any significant pain in the shoulder or neck area at that time and did not notice any significant problems until 1973 during training in carpentry school, when he began noticing trouble with any overhead activity or activities that involved raising his shoulders about the shoulder level.  Such activities caused discomfort in the upper back between his scapulae and sometimes in the neck area, especially when he was looking upwards.  He had not seen any medical provider for this problem, but had some chiropractic adjustments.  The Veteran complained of pain in the parascapular area on his upper back, around the shoulder blades and the neck area which happened with any type of activity that involved overhead work or moving his neck repeatedly.  He reported occasional tightness in the muscles near the neck and upper back area.  At that time, the VA examiner determined that the Veteran has a diagnosis of intermittent muscle sprain in the paraspinal muscles of the cervical spine.  

Following review of the entire record and examination of the Veteran, the examiner opined that the current diagnosis of intermittent muscle sprain is less likely as not (unlikely) caused by or due to a muscle strain of the neck during military service.  It was also determined that the current neck condition is unlikely to be related to carrying a heavy rucksack during military service.  The rationale stated that a typical course for a neck strain that would be caused by acute to heavy lifting or carrying heavy weights like a backpack or rucksack is that it would resolve after the activity is discontinued.  It was further noted that the Veteran's history of 6 months of carrying the rucksack in 1971-72 time frame is highly unlikely to cause his present intermittent pain in his neck.  The examiner elaborated that usually, carrying a heavy rucksack or a backpack would cause symptoms of muscle strain during the period that he is performing these heavy activities; however in this Veteran's case, he describes that the pain started when he was working in carpentry school in 1973 which is an unlikely history if his neck pain would be associated with carrying the heavy rucksack.  It is most likely that performing overhead and above the shoulder activity in carpentry school was the instigating factor for his neck pain in 1973 and not his 6 months of military services as a medic carrying the rucksack that caused his neck strain.  

Regarding the recent diagnoses of degenerative joint disease of the lumbar spine, service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  There is no medical evidence of arthritis until years after the Veteran's separation from service.  The Board acknowledges that, because arthritis is considered a "chronic" disability, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for low back arthritis.  As arthritis was not noted in service, and as a notation of such condition is a prerequisite for the application of chronicity and continuity of symptomatology, service connection on the theory of chronicity and continuity of symptomatology does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the evidence of record does not support a finding of continuity of symptomatology for any arthritis.  It appears instead that the Veteran first complained and was treated for arthritis several decades after his service separation.  Accordingly, as there is no evidence of arthritis present within the year immediately after service, nor any competent and credible showing of continuity of symptomatology, service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is unwarranted. 

Regarding service connection under a direct theory of entitlement, there is evidence of post-service diagnoses of a neck and low back disability and in-service injury to the neck and back would be conceded in light of his documented service in combat and receipt of the Combat Medical Badge.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

However, § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, but it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  This has not done.

There is no probative evidence contemporaneous with service or since service from any other source that establishes that the Veteran's current neck and low back disabilities were either present in service, or are related to an injury, disease, or event of service origin.  The August 2011 and March 2013 VA medical opinions were well-explained and based on a thorough and complete review of the Veteran's medical records and history.  They are therefore entitled to substantive probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran himself has asserted that he has a neck or cervical spine disability and a lumbar spine disability that is related to service.  Although he has been shown to have had medical training as a medic during service, and post-service chiropractic training, the Board finds that his opinion is outweighed by the competent, credible, and highly probative medical opinions by the August 2011 and March 2013 VA medical examiners.  The VA medical opinions are thorough, well-reasoned, detailed, and consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444 (2000).

Although the Board finds that the Veteran's report of injury and carrying a heavy backpack for several months during combat service in Vietnam is credible, his service treatment records are negative for any chronic neck or back disabilities.  Moreover, the Veteran has never stated that he had chronic neck or back symptoms ever since service, but rather that he first noticed them after service, while working as a carpenter.  Post-service treatment records do not reflect additional treatment for neck and back complaints until the 1990s.  The internet articles and thesis submitted by the Veteran are not specific to his claim and do not provide a nexus between his claimed disabilities and service. 

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310.  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

With regard to the Veteran's alternative contention that his current back and neck disabilities are due to or aggravated by his left ankle disability, service connection is denied for the claimed left ankle disability.  Therefore service connection on a secondary basis need not be considered.  

Accordingly, the Board finds that, on the strength of the 2011 and 2013 VA examiners' negative nexus opinions, and the lack of any similarly probative counterevidence, including the Veteran's own lay assertions, the totality of the record is insufficient to establish a direct link between his active service and any currently diagnosed neck or low back disorder.  Service connection is therefore not warranted in this case.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a cervical spine (neck) disability is denied.

Service connection for a back disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


